 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADAM JAMES BOELKES,                                 Case No.: 17cv1905-DMS (BGS)
12                                     Petitioner,
                                                         REPORT AND RECOMMENDATION
13   v.
                                                         OF UNITED STATES MAGISTRATE
14   CYNTHIA TOMPKINS, Warden,                           JUDGE RE: DENYING PETITION
                          Respondent.                    FOR WRIT OF HABEAS CORPUS
15
16
17         Adam James Boelkes (hereinafter “Petitioner”) is a state prisoner proceeding pro se
18   and in forma pauperis with a Second Amended Petition for a Writ of Habeas Corpus under
19   28 U.S.C. § 2254. (ECF No. 12.) He was convicted in the San Diego County Superior
20   Court of one count of assault by means of force likely to produce great bodily injury and
21   one count of battery with serious bodily injury, accompanied by findings he personally
22   inflicted great bodily injury, and was sentenced to twelve years in prison. (Id. at 1-2.) He
23   claims his federal constitutional rights were violated because the evidence is insufficient
24   to support the jury findings that he used force likely to inflict great bodily injury and
25   inflicted great bodily injury (claim one), he was sentenced twice for the same act (claim
26   two), and the answer to a jury question asking for the definition of great bodily injury was
27   incomplete, and defense counsel’s acquiescence in the answer amounted to ineffective
28   assistance of counsel (claim three). (Id. at 7.)

                                                     1
                                                                                17cv1905-DMS (BGS)
 1         Respondent has filed an Answer and lodged the state court record. (ECF Nos. 15,
 2   16, 19.) Respondent argues federal habeas relief is not available as to claim one because
 3   the state court adjudication, on the basis that the great bodily injury findings are supported
 4   by sufficient evidence, is neither contrary to, nor an unreasonable application of, clearly
 5   established federal law, nor based on an unreasonable determination of the facts. (ECF
 6   No. 15-1 at 13-20.) Respondent contends claim two presents an issue of state law only and
 7   is not cognizable on federal habeas. (Id. at 21.) Finally, Respondent argues the aspect of
 8   claim three alleging the trial judge provided an incomplete answer to the jury’s question is
 9   procedurally defaulted because it was forfeited in state court due to defense counsel’s
10   acquiescence in the answer, and the state court adjudication of the ineffective assistance of
11   counsel aspect of the claim, on the basis defense counsel may have had a tactical reason
12   for not requesting a more complete definition of great bodily injury, is neither contrary to,
13   nor an unreasonable application of, clearly established federal law, nor based on an
14   unreasonable determination of the facts. (Id. at 21-27.)
15         As set forth below, the Court finds that the instructional error aspect of claim three
16   is procedurally defaulted and fails on the merits even if Petitioner could overcome the
17   default. The Court finds the state court adjudication of all other claims is neither contrary
18   to, nor an unreasonable application of, clearly established federal law, and is not based on
19   an unreasonable determination of the facts. The Court recommends the Second Amended
20   Petition be denied.
21   I.    PROCEDURAL BACKGROUND
22         In a two-count amended information filed in the San Diego County Superior Court
23   on January 13, 2015, Petitioner was charged with assault by means likely to produce great
24   bodily injury in violation of California Penal Code § 245(a)(4) (count one), and battery
25   with serious bodily injury in violation of California Penal Code § 243(d) (count two).
26   (Lodgment No. 2, Clerk’s Transcript [“CT”] at 9-12.) Both counts were accompanied by
27   allegations that Petitioner personally inflicted great bodily injury within the meaning of
28   California Penal Code § 1192.7(c)(8), and count one further alleged he personally inflicted

                                                   2
                                                                                 17cv1905-DMS (BGS)
 1   great bodily injury within the meaning of California Penal Code § 12022.7(a). (Id.) The
 2   amended information alleged Petitioner had two prior felony convictions which constituted
 3   “prison priors” within the meaning of California Penal Code §§ 667.5(b) and 668, one of
 4   which also constituted a “serious” felony conviction within the meaning of California Penal
 5   Code §§ 667(a)(1), 668 and 1192.7(c), as well as a “strike” within the meaning of
 6   California Penal Code §§ 667(b)-(i), 668 and 1170.12. (Id.)
 7         On January 21, 2015, a jury returned guilty verdicts on both counts and found the
 8   great bodily injury allegations true. (CT 112-13.) Petitioner admitted the truth of the prior
 9   conviction allegations. (CT 207.) On April 28, 2015, his motion to dismiss the strike prior
10   was denied and he was sentenced to twelve years in prison. (CT 209-10.) The sentence
11   consisted of two years on count one, doubled due to the strike prior, plus a consecutive
12   term of three years on the count one great bodily injury enhancement under § 12022.7(a),
13   and a consecutive five-year term on the prior serious felony, with the sentence on count
14   two and its enhancement stayed. (Id.)
15         Petitioner appealed, raising the claims presented here. (Lodgment Nos. 3-5.) The
16   appellate court affirmed. (Lodgment No. 9, People v. Boelkes, No. D067993, slip op.
17   (Cal.App.Ct. July 5, 2016).) On March 27, 2017, Petitioner filed a petition for review in
18   the state supreme court raising the same claims. (Lodgment No. 7.) The petition for review
19   was summarily denied on September 14, 2016. (Lodgment No. 8.)
20   II.   TRIAL PROCEEDINGS
21         Michael Reilly testified that in 2013 he was on active service in the United States
22   Marine Corps and stationed at Camp Pendleton near Oceanside, California. (Lodgment
23   No. 1, Reporter’s Tr. [“RT”] at 115-16.) Reilly went to the Haunted Head bar in Oceanside
24   on September 30, 2013, to celebrate the birthday of a woman he was dating at the time,
25   Cassandra, along with her friend Jessica and several of his friends. (RT 118, 121.) He
26   arrived at the bar at 5:30 or 6:30 p.m., and about an hour or two later Petitioner entered.
27   (RT 119.) Reilly was surprised to see Petitioner because he thought he had been banned
28   from the bar, but “didn’t pay any mind to it because he wasn’t bothering me at that point.”

                                                   3
                                                                                17cv1905-DMS (BGS)
 1   (RT 120.) At some point Petitioner approached Reilly and asked to talk, but Reilly “just
 2   told him to please leave me alone.” (RT 120.) He said the encounter was “nonchalant,”
 3   that Petitioner went back to sitting at the bar, and they had no more contact inside the bar
 4   the rest of the night. (RT 126.) Reilly was concerned Petitioner might hit him as he had
 5   done on a prior occasion in the same bar. (RT 121.) About two months earlier, the first
 6   time Reilly met Petitioner, they were at the Haunted Head bar sitting across from each
 7   other at a booth with several other people when Petitioner knocked over a beer while trying
 8   to put his feet up on the table. (RT 121-22.) The beer spilled in Reilly’s lap, and Reilly
 9   testified that:
10          I said that was fucked up. I got up, said I am going to have a cigarette. I don’t
            know if he misheard me or whatnot. [¶] I was walking past the pool table. I
11
            was probably about 5, 6 feet away from the door. I felt two or three blows to
12          the back of my head. [¶] . . . [¶] All I saw was the bouncers rush past me
            and grab [Petitioner]. [¶] . . . [¶] They escorted him outside the bar. I turned
13
            around and saw that he was the closest one. No one else was around me. [¶]
14          They told me he was the one who hit me and he wouldn’t be allowed in the
            bar.
15
16   (RT 122.)
17          At last call on the night of September 30, 2013, which was about 1:30 a.m. on
18   October 1, Reilly, who said he had five or six beers and one shot during the seven or eight
19   hours he was at the bar that night, went outside to smoke a cigarette. (RT 137-38.) There
20   were eight or ten people in front of the bar smoking and talking, and Jessica came out and
21   they smoked and chatted. (Id.) Petitioner approached Reilly with his hand out to shake
22   hands, and said he came to apologize again and that there were no hard feelings. (RT 139.)
23   Reilly told him to leave him alone and walk away, and Petitioner turned to walk away. (RT
24   140-41.) Reilly glanced down as he took a drag from his cigarette and was in the process
25   of looking up when he was struck by Petitioner’s right fist in his left eye. (RT 141-43.)
26   The first blow was enough to knock Reilly off his feet and fall backwards, and a second
27   fist to his mouth knocked him to the ground. (RT 143-44.) Reilly hit the back of his head
28   on cement and was in and out of complete consciousness while he was taken inside the bar

                                                    4
                                                                                  17cv1905-DMS (BGS)
 1   and cleaned up in the bathroom, and the next thing he remembered was being put in a car.
 2   (RT 145-49.) The only thing he remembered in the car was Cassandra looking though his
 3   pockets for his identification at the Camp Pendleton gate and being told they were taking
 4   him to the base hospital. (RT 150.) He said he was “pretty hazy from probably -- until
 5   some point in the drive that I kind of came to and they were telling me, we are taking you
 6   to the Naval hospital.” (Id.) He needed help walking into the hospital, and said: “That’s
 7   where I remember basically everything started coming back. Basically I didn’t blackout
 8   after that anymore. I remember from that point on.” (RT 151.)
 9         His left eye was swollen shut and had a cut above it which required five stitches.
10   (Id.) During the first three weeks the eye was painful and caused him headaches; it was
11   swollen shut for about two months, and he only started regaining vision after about a month
12   and a half. (RT 151-53.) The doctors were unable to remove a contact lens from his left
13   eye, and after two months he developed a cyst from the contact lens which was painful and
14   caused him to lose sleep for about two weeks, for a total of two and one-half months of
15   recovery. (RT 153-55.) His lip was cut by his teeth, and although it did not require stitches,
16   about two or three weeks later a lump developed and he had to go to the hospital to have
17   his lip cut with a razor and drained of blood and pus to prevent an infection. (RT 159.) He
18   had to keep gauze in his mouth for about two weeks after that and it was painful to eat,
19   drink and talk. (RT 160.) Photographs taken at the hospital of his injuries were shown to
20   the jury. (RT 156-57.)
21         Jessica Loyal testified that in October of 2013, Michael Reilly dated her former
22   roommate Carissa, whom Reilly incorrectly recalled was named Cassandra. (RT 200-01.)
23   Jessica said that she and Carissa went to the Haunted Head bar about 8:30 p.m. on
24   September 30, 2013 to celebrate Carissa’s birthday, where they ran into Reilly and his
25   Marine buddies. (RT 202-03.) At some point that night Petitioner, whom she had never
26   met, approached Jessica and Reilly inside the bar. (RT 206-07.) Jessica said she and Reilly
27   both asked Petitioner to leave them alone. (RT 207.) Jessica said she and Carissa had been
28   told by Reilly and his friend Chad that Petitioner and Reilly had an altercation in the past.

                                                   5
                                                                                 17cv1905-DMS (BGS)
 1   (Id.) Petitioner asked Jessica if she was Reilly’s bodyguard, and she “told him I was not.”
 2   (RT 207-08.) Petitioner walked away and Jessica was not aware of him in the bar for the
 3   rest of the night. (RT 209.)
 4         Around last call, about 1:30 or 2:00 a.m., Jessica went outside to smoke a cigarette,
 5   at which point she was sober, having had about three beers all evening. (RT 209-10.) She
 6   was outside alone when Reilly came out and lit a cigarette and they began chatting. (RT
 7   211.) Petitioner approached Reilly from behind and punched him in the side of the head,
 8   causing Reilly to fall, and Petitioner climbed on top of Reilly and started punching him in
 9   the face. (RT 215.) Jessica tried to push Petitioner off Reilly but a woman named Rachel
10   grabbed her from behind. (RT 215, 217.) Jessica said Petitioner and Reilly did not
11   exchange any words, that Petitioner blindsided Reilly, and that Reilly did not have time to
12   throw a punch. (RT 216-17.) Jessica and Chad helped Reilly off the ground and took him
13   inside the bar to find Carissa, who was their driver, so she could drive them to the hospital.
14   (RT 221.) Reilly was “kind of out of it” as they were putting him in the car, although he
15   had showed no signs of severe intoxication prior to being hit. (RT 222.)
16         Jeffrey Killion, a City of Oceanside Police Officer, contacted Michael Reilly at the
17   Naval Hospital on Camp Pendleton on October 1, 2013. (RT 251.) Reilly “was in a bad
18   condition,” with his left eye bloody and swollen shut, swollen upper and lower lips, blood
19   in his mouth, and was in pain and had a hard time talking. (RT 252.) Reilly reported that
20   as he was turning away from Petitioner he was blindsided, punched by Petitioner, and that
21   Petitioner had attacked him at the same bar on a previous occasion. (RT 261.) The incident
22   was reported to police about 2:19 a.m. on October 1, and Officer Killion interviewed Reilly
23   at 2:45 a.m. (RT 254-55.) Officer Killion did not note in his report that Reilly was
24   intoxicated, which he would have done had he noticed signs of intoxication. (RT 260.)
25         Mark Lavake, a City of Oceanside Police Detective, interviewed Reilly on October
26   8, 2013. (RT 277.) Reilly “looked beat up, like he had been in a fight,” with a swollen left
27   eye, swollen lips, and stitches around his left eye, and reported trouble seeing out of his
28   left eye and that he could not do his job. (RT 279.) He had no difficulty recalling the

                                                   6
                                                                                 17cv1905-DMS (BGS)
 1   events of October 1, and said he had gone outside the bar to smoke a cigarette about closing
 2   time when Petitioner tried to shake his hand and Reilly asked him to stay away. (RT 280-
 3   81.) As Reilly turned away, Petitioner punched him in the left eye, and punched him again
 4   as he was falling. (RT 281.) Reilly identified Petitioner’s photograph in a photographic
 5   lineup. (RT 283.) The People rested. (RT 289.)
 6         The defense called Alexus Ferreira who testified that Petitioner is a friend and former
 7   roommate whom she has known for about eight years, since she was 16 or 17 years old.
 8   (RT 294, 302-03.) Ferreira was with Petitioner at the Haunted Head bar on October 1,
 9   2013, along with Rachel, Petitioner’s girlfriend at the time. (RT 294-95.) At some point
10   Petitioner approached Michael Reilly and tried to apologize “for something that happened
11   before.” (RT 295.) Ferreira said Reilly “seemed very annoyed and aggravated and in a
12   bad mood. He didn’t – he didn’t want to talk to [Petitioner] or hear anything he had to
13   say.” (RT 296.) Petitioner walked away from Reilly, and Ferreira did not know if Reilly
14   had accepted Petitioner’s apology, but she said Reilly “seemed very aggravated with
15   [Petitioner].” (Id.) There was no further interaction between them in the bar. (RT 297.)
16   Ferreira went outside with Petitioner and Rachael at the end of the night, where:
17         [Petitioner] saw Michael again. [Petitioner] proceeded to apologize to him
           for the second time. [¶] And Michael was still aggravated, and he kind of
18
           went towards [Petitioner] and threatened – I think he said, like, you better
19         back up or something, something along those lines. [¶] And he kind of got
           in Petitioner’s face. [Petitioner] was trying to talk to him and apologize to
20
           him again. [¶] And then Michael swung at [Petitioner] first, and then they
21         started fighting. It happened super fast.
22   (RT 298.)
23         Ferreira said only one or two punches were thrown, that Reilly and Petitioner fell to
24   the ground and continued fighting on the ground for a couple of seconds, and no punches
25   were thrown while they were on the ground. (RT 299.) She also said Petitioner jumped
26   on Reilly while he was on the ground and punched him again, and that they exchanged
27   punches while on the ground. (RT 319-22.) Reilly’s girlfriend jumped on Petitioner and
28   was pulled off by Rachel, at which time the fight broke up. (RT 299-300, 313.)

                                                  7
                                                                                17cv1905-DMS (BGS)
 1         The defense rested and there was no rebuttal evidence. (RT 326-27.) After
 2   deliberating about two hours, the jury sent a note asking:
 3         Can we get clarification on the findings? Specifically: 1. Why are the findings
           “did produce GBI” when the assault charge states “likely to produce GBI”?
 4
           2. Better clarification on what GBI means – what constitutes greater vs
 5         moderate harm. 3. Clarification between the two findings – what are the
           differences between 12022.7(a) and 1192.7(c)(8).
 6
 7   (CT 110, 203-04.)
 8         The trial judge drafted a response, which was approved by the prosecutor and
 9   defense counsel, with defense counsel stating: “I think I am fine with the response. I think
10   it answers the question. I think it’s fine.” (RT 453.) The trial judge’s response stated:
11         1. Assault With Force Likely to Produce Great Bodily Injury in violation of
           Penal Code section 245(a)(4) as charged in Count One requires that the
12
           District Attorney’s Office prove that force used was likely to cause great
13         bodily injury, but the charge doesn’t required that force was actually applied
           to the person or that any injury was actually inflicted.
14
15         The allegations attached to Count One alleging the infliction of Great Bodily
           Injury in violation of Penal Code section 12022.7(a) and Penal Code section
16
           1192.7(c)(8) require the District Attorney’s Office prove that the defendant
17         actually personally inflicted Great Bodily Injury on the person within the
           meaning of “Great Bodily Injury” as defined by the instructions 3160 for those
18
           allegations.1
19
           The District Attorney’s Office has the burden of proving Count One and the
20
           allegations attached to Count One beyond a reasonable doubt. The Jury must
21         evaluate Count One and the allegations separately and return a verdict for each
           individually.
22
23         2. As to your request for clarification on what constitutes Great Bodily Injury
           and greater versus moderate harm, the Court refers you to Instruction 200
24
           (Duties of Judge and Jury), which states, “Some words or phrases used during
25         this trial have legal meanings that are different from their meanings in
           everyday use. These words and phrases will be specifically defined in these
26
27
     1
       Instruction 3160 as given stated: “Great bodily injury means significant or substantial
28
     physical injury. It is an injury that is greater than minor or moderate harm.” (RT 361.)

                                                  8
                                                                                17cv1905-DMS (BGS)
 1         instructions. Please be sure to listen carefully and follow the definitions that
           I give you. Words and phrases not specifically defined in these instructions
 2
           are to be applied using their ordinary, everyday meanings.”
 3
           The court cannot further define these phrases or words for you. As always
 4
           you must consider Instruction 200 in its entirety and consider all the
 5         instructions together.
 6
           3. As to your request to clarify what the differences are between the two Great
 7         Bodily Injury allegations per Penal Code section 12022.7(a) and Penal Code
           section 1192.7(c)(8), there are no substantive differences in what the District
 8
           Attorney’s Office must prove for each allegation. Although the allegations
 9         have the same elements that must be proved, they must each be evaluated
           separately and you must return a separate finding for each, and the District
10
           Attorney’s Office must prove all of the elements beyond a reasonable doubt
11         as to both.
12   (CT 111.)
13         Thirty minutes later the jury returned guilty verdicts on both counts and true findings
14   on all three enhancement allegations. (CT 204-05.) They found Petitioner guilty of assault
15   by means of force likely to produce great bodily injury in violation of Penal Code
16   § 245(a)(4) as charged in count one, and returned true findings that he personally inflicted
17   great bodily injury within the meaning of Penal Code §§ 12022.7(a) and 1192.7(c)(8) as to
18   that count. (RT 455-56.) The jury found him guilty of battery with serious bodily injury
19   in violation of Penal Code § 243(d) as charged in count two, and returned a true finding
20   that he personally inflicted great bodily injury within the meaning of Penal
21   Code § 1192.7(c)(8) as to that count. (RT 456.) Petitioner admitted he had a 2007
22   conviction for assault with great bodily injury and a 2001 conviction for residential
23   burglary, which the trial judge found constituted prison priors because he had not remained
24   law abiding for five years after being released from custody on those convictions, and that
25   the burglary conviction constituted a serious prior felony as well as a strike prior. (RT 462-
26   63; CT 121-22.)
27         Petitioner’s motion to dismiss the strike in the interests of justice was denied after
28   the trial judge found he fell within the spirit of the three strikes law because he had violated

                                                    9
                                                                                   17cv1905-DMS (BGS)
 1   probation multiple times after serving his sentence on the 2001 burglary conviction, and
 2   because the 2007 conviction for assault by means of force likely to produce great bodily
 3   injury arose from another unprovoked punch to the face of a victim who suffered a broken
 4   cheekbone, a broken nose, a knocked-out tooth and four or five chipped teeth. (RT 479-
 5   81; CT 209-10.) He was sentenced to twelve years in prison, consisting of the low term of
 6   two years on count one, chosen because it was a short attack with two punches, no weapons
 7   and no permanent injury, doubled to four years due to the prior strike, plus a consecutive
 8   term of three years on the great bodily injury enhancement under § 12022.7(a), with no
 9   time on the § 1192.7(c)(8) enhancement, for a total of seven years on count one. (RT 481-
10   82.) The sentence on count two consisted of the low term of four years, stayed because it
11   was based on the same act as count one, with no time on the § 1192.7(c)(8) enhancement.
12   (RT 482.) A consecutive five-year term was added for the prior serious felony conviction.
13   (Id.) The burglary prison prior was struck because it was the same as the serious felony,
14   and the assault prison prior was struck in the interests of justice. (Id.)
15   III.   PETITIONER’S CLAIMS
16          (1) The findings by the jury that Petitioner used force likely to inflict great bodily
17   injury and inflicted great bodily injury are without substantial and credible supporting
18   evidence because the two quick punches he threw were not likely to result in great bodily
19   injury, and he did not inflict great bodily injury because the victim merely suffered a black
20   eye and swollen lips with no medical evidence of a serious injury. (ECF No. 12 at 5.)
21          (2) Petitioner’s sentence was enhanced twice based on the same act, five years due
22   to his prior strike conviction and three years for the Penal Code § 12022.7(a) great bodily
23   injury finding, because the trial court premised both enhancements on the fact that the jury
24   in this case found he had inflicted great bodily injury. (Id. at 5-6.)
25          (3) Petitioner was prejudiced by the trial court’s failure to provide an adequate
26   response to the jury’s request for clarification of the meaning of “great bodily injury,” and
27   he received ineffective assistance of counsel due to defense counsel’s acquiescence in the
28   answer and failure to request a detailed definition of great bodily injury. (Id. at 7.)

                                                   10
                                                                                  17cv1905-DMS (BGS)
 1   IV.   DISCUSSION
 2         For the following reasons, the Court recommends denying habeas relief because the
 3   state court adjudication of Petitioner’s claims, other than the trial court error aspect of claim
 4   three, is neither contrary to, nor an unreasonable application of, clearly established federal
 5   law, nor based on an unreasonable determination of the facts. The Court recommends
 6   denying the trial court error aspect of claim three because it is procedurally defaulted and
 7   fails on the merits even if Petitioner could overcome the default.
 8           A.   Standard of Review
 9         In order to obtain federal habeas relief with respect to a claim adjudicated on the
10   merits in state court, a federal habeas petitioner must demonstrate that the state court
11   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an
12   unreasonable application of, clearly established Federal law, as determined by the Supreme
13   Court of the United States; or (2) resulted in a decision that was based on an unreasonable
14   determination of the facts in light of the evidence presented in the State court proceeding.”
15   28 U.S.C. § 2254(d). Section 2254(d) is a threshold requirement, and even if it is satisfied,
16   or does not apply, a petitioner must still show a federal constitutional violation occurred in
17   order to obtain relief. Fry v. Pliler, 551 U.S. 112, 119-22 (2007).
18         A state court’s decision may be “contrary to” clearly established Supreme Court
19   precedent (1) “if the state court applies a rule that contradicts the governing law set forth
20   in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
21   indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
22   from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
23   court decision may involve an “unreasonable application” of clearly established federal
24   law, “if the state court identifies the correct governing legal rule from this Court’s cases
25   but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
26   In order to satisfy § 2254(d)(2), a petitioner must show that the factual findings upon which
27   the state court’s adjudication of his claims rest are objectively unreasonable. Miller-El v.
28   Cockrell, 537 U.S. 322, 340 (2003).

                                                    11
                                                                                    17cv1905-DMS (BGS)
 1         B.     Claim One
 2         Petitioner alleges the jury’s finding on count one that he used force likely to cause
 3   great bodily injury when he assaulted the victim, and their findings on the count one
 4   enhancements that he inflicted great bodily injury on the victim, are without substantial
 5   and credible supporting evidence because the two quick punches he threw were not the
 6   type of force likely to result in great bodily injury, and because there is no basis to find the
 7   victim suffered great bodily injury as he merely had a black eye and swollen lip with no
 8   medical evidence of a serious injury. (ECF No. 1 at 5.)
 9         Respondent answers that the state court adjudication of this claim, on the basis that
10   sufficient evidence was presented to allow the jury to draw a reasonable inference that the
11   force used by Petitioner was the type likely to inflict great bodily injury and he inflicted
12   great bodily injury, is neither contrary to, nor an unreasonable application of, clearly
13   established federal law, and is not based on an unreasonable determination of the facts.
14   (ECF No. 15-1 at 13-20.)
15         Claim one was presented to the state supreme court in a petition for review.
16   (Lodgment No. 7.) That petition was denied with an order which stated: “The petition for
17   review is denied. [¶] Corrigan, J., was absent and did not participate.” (Lodgment No. 8,
18   People v. Boelkes, No. S236548, order (Sep. 14, 2016).) It was presented to the state
19   appellate court on direct appeal and denied in a written opinion. (Lodgment Nos. 3-5, 9.)
20         There is a presumption that “[w]here there has been one reasoned state judgment
21   rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the
22   same claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803-06 (1991).
23   The Court will look through the silent denial by the state supreme court to the last reasoned
24   state court opinion addressing claim one, the appellate court opinion, which states:
25                Boelkes claims that there is insufficient evidence in the record to
           support the jury’s guilty verdict on the charge of assault by means of force
26
           likely to produce great bodily injury (§ 245, subd. (a)(4)) (count 1) and the
27         jury’s true findings on the great bodily injury allegations (§ 12022.7, subd.
           (a)) (§ 1192.7, subd. (c)(8)) attached to counts 1 and 2.
28

                                                    12
                                                                                   17cv1905-DMS (BGS)
 1         1. Governing law
 2                a. The relevant statutes
 3
                        i. Section 245, subdivision (a)(4)
 4
 5         Section 245, subdivision (a)(4) provides in relevant part:

 6                “Any person who commits an assault upon the person of
 7         another by any means of force likely to produce great bodily
           injury shall be punished . . . .”
 8
 9          “Great bodily injury is significant or substantial injury. (Citation.)
     Permanent or protracted impairment, disfigurement, or loss of function,
10   however, is not required.” (People v. Beasley (2003) 105 Cal.App.4th 1078,
11   1087 (Beasley).) “The use of hands or fists alone may be sufficient to support
     a conviction of assault by means of force likely to produce great bodily
12   injury.” (In re Nirran W. (1989) 207 Cal.App.3d 1157, 1161 (Nirran W.).) In
13   Nirran W., the court concluded that there was sufficient evidence that a
     thirteen-year-old who “stood five feet two inches tall and weighed one
14   hundred and five pounds” (id. at p. 1160) committed an assault by means of
15   force likely to produce great bodily injury in light of the following evidence:

16         “The record shows (defendant’s) assault was without warning
17         and delivered with great force. The blow to the side of (the
           victim’s) face was sufficient to knock her down just as she and
18         the driver of the van were about to shake hands. The injuries she
19         sustained caused her to be treated at a hospital for four to five
           hours. She testified that she felt her jaw pop out and then back
20         in. At the time of the jurisdictional hearing almost two months
21         later, her teeth still did not meet. Despite his slight stature,
           (defendant) clearly delivered the blow with sufficient force likely
22         to produce great bodily injury.” (Id. at p. 1162.)
23
                        ii. Section 12202.7
24
25          Section 12022.7, subdivision (a) provides, “Any person who personally
     inflicts great bodily injury on any person other than an accomplice in the
26   commission of a felony or attempted felony shall be punished by an additional
27   and consecutive term of imprisonment in the state prison for three years.”

28

                                             13
                                                                          17cv1905-DMS (BGS)
 1          “Great bodily injury is defined in section 12022.7, subdivision (f), as
     ‘significant or substantial physical injury.’ However, ‘the injury need not be
 2
     so grave as to cause the victim “permanent,” “prolonged,” or “protracted”
 3   bodily damage.’ (Citation.) ‘Proof that a victim’s bodily injury is “great” . . .
     is commonly established by evidence of the severity of the victim’s physical
 4
     injury, the resulting pain, or the medical care required to treat or repair the
 5   injury.’” (People v. Woods (2015) 241 Cal.App.4th 461, 486.)
 6
                         iii. Section 1192.7, subdivision (c)(8)
 7
           Section 1192.7, subdivision (c) provides in relevant part:
 8
 9         “As used in this section, ‘serious felony’ means any of the
           following:
10
11         . . . (8) any felony in which the defendant personally inflicts great
           bodily injury on any person, other than an accomplice, or any
12
           felony in which the defendant personally uses a firearm.”
13
                  b. The law governing challenges to the sufficiency of the evidence
14
15          In determining the sufficiency of the evidence to support a conviction,
     “the relevant question is whether, after viewing the evidence in the light most
16
     favorable to the prosecution, any rational trier of fact could have found the
17   essential elements of the crime beyond a reasonable doubt.” (Jackson v.
     Virginia (1979) 443 U.S. 307, 319.) “(T)he court must review the whole
18
     record in the light most favorable to the judgment below to determine whether
19   it discloses substantial evidence—that is, evidence which is reasonable,
     credible, and of solid value—such that a reasonable trier of fact could find the
20
     defendant guilty beyond a reasonable doubt.” (People v. Johnson (1980) 26
21   Cal.3d 557, 578.)
22
           A challenge to the sufficiency of the evidence supporting a jury’s true
23   finding on a great bodily injury enhancement (§ 12022.7) is governed by the
     same substantial evidence standard of review. (People v. Escobar (1992) 3
24
     Cal.4th 740, 750); (see, e.g., People v. Saez (2015) 237 Cal.App.4th 1177,
25   1189.)
26
           2. Application
27
            The record clearly contains sufficient evidence to support the jury’s
28
     guilty verdict on the charge of assault by means of force likely to produce

                                            14
                                                                           17cv1905-DMS (BGS)
 1   great bodily injury. Boelkes approached Reilly, and then, without warning,
     punched Reilly in the eye. Reilly explained that the force of the blow “was
 2
     strong enough to knock me from my feet and start kind of tilting backwards.”
 3   The punch caused Reilly to become “dazed,” knocked him off balance, and
     caused a cut above his eye that required sutures to close.
 4
 5          Boelkes then punched Reilly a second time in the mouth, causing him
     to lose his balance, fall straight back, and hit the back of his head on the
 6
     cement. The punch also caused a significant laceration to Reilly’s mouth.
 7   Reilly stated that, after he hit the ground, he “went in and out,” and that he
     was “conscious somewhat,” explaining that he “kind of heard people.”
 8
     Evidence that Boelkes punched Reilly in the face twice, hard enough to cause
 9   him to lose consciousness and to cause injuries to his mouth and eye that
     required medical attention, constitutes evidence from which a reasonable jury
10
     could find that Boelkes committed an assault by means of force likely to
11   produce “significant or substantial injury.” (Beasley, supra, 105 Cal.App.4th
     at p. 1087; see Nirran W., supra, 207 Cal.App.3d at pp. 1161-1162.)
12
     [Footnote: “Although not raised as a separate argument, Boelkes offers an
13   alternative interpretation of the phrase “great bodily injury,” contending that
     it requires an injury of “‘“graver and more serious character than ordinary
14
     battery” . . .’ which itself requires ‘“physical pain or damage to the body, like
15   lacerations, bruises, or abrasions, whether temporary or permanent.”’”
     Boelkes suggests that we must apply such a definition because “ambiguous
16
     statutes prohibiting ‘great bodily injury’ must be interpreted with sufficient
17   specificity to avoid rending them unconstitutionally vague.” We are not
     persuaded. “The term ‘great bodily injury’ has been used in the law of
18
     California for over a century without further definition . . . .” (People v. La
19   Fargue (1983) 147 Cal.App.3d 878, 886-887.) Moreover, California courts
     have rejected the claim that the term “great bodily injury” is unconstitutionally
20
     vague and overbroad as used in sections 245 and 12022.7. (See People v.
21   Guest (1986) 181 Cal.App.3d 809, 812.)]
22
            The record also clearly contains sufficient evidence to support the
23   jury’s findings that Boelkes personally inflicted great bodily injury within the
     meaning of section 12022.7, subdivision (a). [Footnote: The People offered
24
     photographs of the victim’s injuries in evidence, but Boelkes has not
25   requested that the exhibits containing the photographs be transmitted to this
     court. (See Cal. Rules of Court, rule 8.320(e).) We remind counsel of
26
     appellant’s responsibility to transmit all exhibits necessary to review
27   appellant’s claims on appeal. (See, e.g., People v. Whalen (2013) 56 Cal.4th
     1, 85 (“it is appellant’s burden to present a record adequate for review and to
28
     affirmatively demonstrate error”).)] As discussed above, Reilly testified that

                                            15
                                                                           17cv1905-DMS (BGS)
 1         he lost consciousness for a short period of time after falling to the ground from
           the punches. Shortly after the attack, his friends took him to the hospital. The
 2
           cut above his left eye took five stitches to close. Reilly’s left eye was swollen
 3         shut, and he could not see out of the eye at all for approximately a month and
           a half. Reilly went to the hospital every two weeks after the incident for
 4
           treatment on his eye. The eye injury caused Reilly “stinging pain” for
 5         approximately two and a half to three weeks. In addition, approximately two
           months after the incident, Reilly developed a cyst on his eyeball that was a
 6
           result of him being unable to remove a contact lens from the eye after the
 7         injury. The cyst caused Reilly to be unable to see properly for approximately
           another two weeks.
 8
 9                Reilly also suffered an injury to his mouth when the force of Boelkes’s
           punch caused Reilly’s tooth to lacerate his lip. Approximately two weeks
10
           after the incident, medical personnel had to make an incision into the lip to
11         drain pus that had accumulated from the injury. Reilly also had to keep gauze
           in his mouth for approximately two weeks after the injury, which made it
12
           difficult to talk. In addition, Reilly stated that it was “painful to eat,” for
13         approximately two weeks. Given the nature of Reilly’s injuries, the resulting
           pain, and the medical care required to treat the injuries, there was plainly
14
           sufficient evidence to support the jury’s findings on the great bodily injury
15         enhancement allegations.
16
                  Accordingly, we conclude that there is substantial evidence in the
17         record to support the jury’s guilty verdict on the charge of assault by means
           of force likely to produce great bodily injury and the jury’s true findings on
18
           the great bodily injury allegations.
19
20   (Lodgment No. 9, People v. Boelkes, No. D067993, slip op. at 5-10.)
21         The Due Process Clause of the Fourteenth Amendment “protects the accused against
22   conviction except upon proof beyond a reasonable doubt of every fact necessary to
23   constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970).
24   Petitioner is entitled to federal habeas corpus relief “if it is found that upon the record
25   evidence adduced at the trial no rational trier of fact could have found proof of guilt beyond
26   a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979). The standards of 28
27   U.S.C. § 2254(d) require an additional layer of deference in applying the Jackson standard,
28   and this Court “must ask whether the decision of the California Court of Appeal reflected

                                                   16
                                                                                 17cv1905-DMS (BGS)
 1   an ‘unreasonable application of’ Jackson and Winship to the facts of this case.” Juan H. v.
 2   Allen, 408 F.3d 1262, 1274 (9th Cir. 2005), quoting 28 U.S.C. § 2254(d)(1). Federal
 3   habeas relief functions as a “guard against extreme malfunctions in the state criminal
 4   justice systems,” not as a means of error correction. Harrington v. Richter, 562 U.S. 86,
 5   103 (2011), quoting Jackson, 443 U.S. at 332 n.5.
 6         Petitioner first argues that two punches in the eye is not the type of force likely to
 7   inflict great bodily injury. However, the evidence showed he hit Reilly when Reilly was
 8   not looking, that the first punch stunned him and the second punch caused him to fall to
 9   the ground where he hit his head on cement. The appellate court correctly noted that the
10   force used constituted force likely to inflict great bodily injury as that term is defined under
11   state law. See Nirran W., 207 Cal.App.3d at 1161-63 (holding that a single blow to the
12   side of the victim’s face as the victim and defendant were about to shake hands was likely
13   to inflict great bodily injury where it was delivered with great force and without warning,
14   knocking the victim down and requiring four of five hours of treatment at the hospital);
15   Jackson, 443 U.S. at 324 n.16 (holding that federal habeas courts must analyze Jackson
16   claims “with explicit reference to the substantive elements of the criminal offense as
17   defined by state law.”) This Court must accept the appellate court’s construction of state
18   law. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state
19   court’s interpretation of state law, including one announced on direct appeal of the
20   challenged conviction, binds a federal court sitting in habeas corpus.”), citing Estelle v.
21   McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas court to
22   reexamine state-court determinations on state-law questions.”); see also Aponte v. Gomez,
23   993 F.2d 705, 707 (9th Cir. 1993) (Federal habeas courts “are bound by a state court’s
24   construction of its own penal statutes.”)
25         Although the defense presented a witness who said Reilly threw the first punch, the
26   Court must respect the province of the jury to determine the credibility of witnesses, resolve
27   evidentiary conflicts, and draw reasonable inferences from proven facts, by assuming the
28   jury resolved all conflicts in a manner that supports the verdict. Jackson, 443 U.S. at 319.

                                                    17
                                                                                   17cv1905-DMS (BGS)
 1   Even if Petitioner is correct that a reasonable inference could be drawn from the evidence
 2   that he did not use force likely to inflict great bodily injury, that does not satisfy his burden
 3   of showing it was unreasonable for the state court to find that the jury could have drawn a
 4   reasonable inference that he used such force. See Cavazos v. Smith, 565 U.S. 1, 7 (2011)
 5   (holding that Jackson “unambiguously instructs that a reviewing court ‘faced with a record
 6   of historical facts that supports conflicting inferences must presume – even if it does not
 7   affirmatively appear in the record – that the trier of fact resolved any such conflicts in favor
 8   of the prosecution, and must defer to that resolution.’”), quoting Jackson, 443 U.S. at 326;
 9   Coleman v. Johnson, 566 U.S. 650, 656 (2012) (“The jury in this case was convinced, and
10   the only question under Jackson is whether that finding was so insupportable as to fall
11   below the threshold of bare rationality.”) Given the doubly deferential review, it is clear
12   that the state court adjudication of this first aspect of claim one is neither contrary to, nor
13   an unreasonable application of, clearly established federal law, and is not based on an
14   unreasonable determination of the facts.
15         In the second aspect of claim one, Petitioner contends insufficient evidence was
16   introduced to allow the jury to draw a reasonable inference he inflicted great bodily injury
17   on the victim as charged in count one and within the meaning of the California Penal Code
18   § 12022.7(f) enhancement on that count. (ECF No. 12 at 5.) The appellate court noted
19   that under state law great bodily injury is defined as “significant or substantial physical
20   injury.” (Lodgment No. 5, People v. Boelkes, No. D067993, slip op. at 6.) The jury was
21   instructed on the definition of great bodily injury required to satisfy count one and it’s
22   § 12022.7(f) enhancement: “Great bodily injury means significant or substantial physical
23   injury. It is an injury that is greater than minor or moderate harm.” (RT 361.) Evidence
24   from which the jury could draw a reasonable inference Petitioner inflicted such injury
25   included the photographs taken at the hospital depicting Reilly’s injuries as well as the
26   testimony about his injuries. Reilly testified that: (1) he hit his head on cement after the
27   second punch and was in and out of consciousness several times thereafter, and continued
28   to slip in and out of consciousness until he was at the hospital examination room where he

                                                    18
                                                                                    17cv1905-DMS (BGS)
 1   stopped blacking out, (2) the cut above his left eye required five stitches, it was painful for
 2   two to three weeks, and he could not see from it for about a month and a half because it
 3   was swollen shut, (3) he developed a cyst in the eye because the doctors could not remove
 4   a contact lens, and he was unable to see properly for another two weeks, and (4) he cut his
 5   lip on his tooth, and had to have his lip re-cut at the hospital two weeks later to drain blood
 6   and pus, which required him to keep gauze in his mouth for two weeks making it difficult
 7   and painful to eat, drink and talk. (RT 151-60.) The police officer who interviewed Reilly
 8   at the hospital about an hour after he was injured testified that he “was in a bad condition,”
 9   with his left eye bloody and swollen shut, swollen upper and lower lips, blood in his mouth,
10   and was in pain and had a hard time talking. (RT 252.) The police officer who interviewed
11   him a week after the incident testified that he “looked beat up, like he had been in a fight,”
12   with a swollen left eye, swollen lips, and stitches around his left eye, and that he reported
13   trouble seeing out of his left eye and that he could not do his job. (RT 278-79.)
14         Thus, Petitioner’s contention that Reilly merely suffered a black eye and swollen lip
15   is not supported by the record. Rather, sufficient evidence was presented for the jury to
16   draw a reasonable inference that Petitioner inflicted “significant or substantial physical
17   injury” within the meaning of count one and its Penal Code § 12022.7(f) enhancement.
18   See Woods, 241 Cal.App.4th at 486 (“The determination whether a particular victim has
19   suffered physical harm that amounts to ‘great bodily injury’ is typically a question of fact
20   to be resolved by the jury.”), citing People v. Cross, 45 Cal.4th 58, 66 (2008) (“Proof that
21   a victim’s bodily injury is ‘great’ - that is, significant or substantial within the meaning of
22   section 12022.7 - is commonly established by evidence of the severity of the victim’s
23   physical injury, the resulting pain, or the medical care required to treat or repair the
24   injury.”); People v. Wade, 204 Cal.App.4th 1142, 1148-50 (2012) (holding that “serious
25   bodily injury” is “essentially equivalent” to “great bodily injury,” which is satisfied where
26   “an injury caused a serious impairment of physical condition. . . . [which] may include, but
27   is not limited to, loss of consciousness.”)) Although Petitioner contends the evidence was
28   equivocal regarding whether Reilly actually ever lost consciousness, Reilly testified that

                                                   19
                                                                                  17cv1905-DMS (BGS)
 1   he “came to” when he was told he was being taken to the hospital, said “I kind of went out
 2   again and came to getting . . . helped out of the car” at the hospital, and said that it was
 3   only when he was inside the hospital that: “I didn’t black out after that anymore.” (RT
 4   150.) The Court must presume “the trier of fact resolved any such conflicts in favor of the
 5   prosecution, and must defer to that resolution.” Cavazos, 565 U.S. at 7; Coleman, 566 U.S.
 6   at 656 (“The jury in this case was convinced, and the only question under Jackson is
 7   whether that finding was so insupportable as to fall below the threshold of bare
 8   rationality.”) The evidence is clearly sufficient to allow a reasonable jury to find Petitioner
 9   inflicted great bodily injury on the victim as that term is defined under state law.
10         Accordingly, in light of the additional layer of deference this Court must give in
11   applying the Jackson standard, as well as the Supreme Court’s admonition that federal
12   habeas relief functions as a “guard against extreme malfunctions in the state criminal
13   justice systems,” Richter, 562 U.S. at 103, quoting Jackson, 443 U.S. at 332 n.5, the Court
14   finds that the state court state court adjudication of claim one does not reflect “an
15   ‘unreasonable application of’ Jackson and Winship to the facts of this case.” Juan H, 408
16   F.3d at 1274. The Court also finds that the factual findings upon which the state court’s
17   adjudication of claim one rest are objectively reasonable. Miller-El, 537 U.S. at 340. The
18   Court recommends habeas relief be denied as to claim one.
19         C.     Claim Two
20         Petitioner alleges in claim two that his sentence was enhanced twice for the same
21   act. (ECF No. 12 at 5-6.) He claims the trial judge premised two enhancements, five years
22   for his prior strike conviction and three years for the Penal Code § 12022.7(a) great bodily
23   injury finding on count one, on the fact that the jury found he had inflicted great bodily
24   injury. (Id.) Respondent answers that this claim is not cognizable on federal habeas
25   because it presents only a question of state sentencing law. (ECF No. 15-1 at 21.)
26         Claim two was presented to the state supreme court in a petition for review.
27   (Lodgment No. 7.) That petition was denied with an order which stated: “The petition for
28   review is denied. [¶] Corrigan, J., was absent and did not participate.” (Lodgment No. 8,

                                                   20
                                                                                  17cv1905-DMS (BGS)
 1   People v. Boelkes, No. S236548, order at 1.) It was presented to the state appellate court
 2   on direct appeal and denied in a written opinion. (Lodgment Nos. 3-5, 9.)
 3         The Court will look through the silent denial by the state supreme court to the last
 4   reasoned state court opinion addressing the claim, the appellate court opinion, which states:
 5                Boelkes claims that the trial court erred, under section 654, in imposing
           both a great bodily injury sentence enhancement pursuant to section 12022.7,
 6
           subdivision (a) and a serious felony sentence enhancement pursuant to section
 7         667, subdivision (a)(1) because both enhancements were premised on the
           same act, namely, his infliction of great bodily injury. “We review de novo
 8
           the legal question of whether section 654 applies.” (People v. Valli (2010)
 9         187 Cal.App.4th 786, 794.)
10
                  Section 654, subdivision (a) provides in relevant part:
11
                        “An act or omission that is punishable in different ways by
12
                        different provisions of law shall be punished under the
13                      provision that provides for the longest potential term of
                        imprisonment, but in no case shall the act or omission be
14
                        punished under more than one provision.”
15
                    The California Supreme Court has “held that section 654 does not apply
16
           to . . . those (enhancements) that go to the nature of the offender.” (People v.
17         Ahmed (2011) 53 Cal.4th 156, 162 (italics added), citing People v. Coronado
           (1995) 12 Cal.4th 145, 156–159 (Coronado).) The Coronado court reasoned
18
           that section 654 does not apply to such enhancements because “they are not
19         attributable to the underlying criminal conduct which gave rise to the
           defendant’s prior and current convictions.” (Coronado, supra, 12 Cal.4th at
20
           p. 158.) Accordingly, because imposing an enhancement premised on a
21         defendant’s status as a recidivist “does not implicate multiple punishment of
           an act or omission, section 654 is inapplicable.” (Ibid.)
22
23                In People v. Jones (2009) 178 Cal.App.4th 853, 865 (Jones), the Court
           of Appeal applied Coronado and concluded that section 654 does not apply to
24
           the serious felony enhancement contained in section 667, subdivision (a)(1).
25         The Jones court reasoned:
26
                        “(S]ection( ) 667, subdivision (a)(1) . . . qualif(ies) as (a)
27                      status enhancement( ) because (it is) based on defendant’s
                        status as a repeat offender and not on the conduct that
28
                        served as the basis for the current offense. As a result,

                                                  21
                                                                                 17cv1905-DMS (BGS)
 1                section 654 does not apply.”          (Jones, supra, 178
                  Cal.App.4th at p. 865.)
 2
 3          Boelkes contends that his “sentence for assault was enhanced twice
     based on the same act and the same true finding of great bodily injury.” In
 4
     support of this claim, Boelkes argues that the court’s imposition of a five-year
 5   serious felony enhancement (§ 667, subd. (a)(1)) was premised on his having
     inflicted great bodily injury on the victim. Boelkes is incorrect. The serious
 6
     felony enhancement was premised on Boelkes having committed a serious
 7   felony after previously having been convicted of a serious felony. (See § 667,
     subd. (a)(1) (“any person convicted of a serious felony who previously has
 8
     been convicted of a serious felony . . . shall receive . . . a five-year
 9   enhancement for each such prior conviction on charges brought and tried
     separately”); § 1192.7, subd. (c)(8) (defining a serious felony as “any felony
10
     in which the defendant personally inflicts great bodily injury on any person,
11   other than an accomplice”).) Under Coronado and its progeny, section 654
     does not bar the imposition of serious felony enhancement pursuant to section
12
     667, subdivision (a), because the enhancement is “not attributable to the
13   underlying criminal conduct which gave rise to the defendant’s prior and
     current convictions.” (Coronado, supra, 12 Cal.4th at p. 158; see Jones,
14
     supra, 178 Cal.App.4th at p. 865.)
15
            In People v. Kane (1985) 165 Cal.App.3d 480, 487–488 (Kane), the
16
     court rejected an argument nearly identical to the one that Boelkes makes here:
17
                  “Defendant further contends the court improperly made a
18
                  ‘dual use of facts’ by enhancing his sentence twice for the
19                use of a firearm. Defendant’s argument appears to be that
                  since the firearm use is the sole factor making the present
20
                  offense a ‘serious felony’ under section 667, enhancement
21                for the firearm use under section 12022.5 and
                  enhancement for the prior burglary conviction under
22
                  section 667 constitutes an improper use of a single fact to
23                impose double punishment. We disagree.
24
                  “This case does not involve double punishment for the
25                single act of using a firearm. The firearm use was
                  punished once as an enhancement under section 12022.5
26
                  and was further used to define the present offense as a
27                ‘serious felony’ in order to impose an additional
                  punishment for the prior conviction. It is the status of the
28
                  present crime as a ‘serious felony’ which allows the

                                            22
                                                                          17cv1905-DMS (BGS)
 1                       imposition of additional punishment for the prior
                         conviction. The two types of enhancements serve
 2
                         different purposes and punish different conduct. Use
 3                       enhancements go to the nature of the offense, increasing
                         the punishment on the basis of certain circumstances
 4
                         accompanying the crime. Prior offense enhancements go
 5                       to the nature of the offender, punishing him or her for the
                         habitual commission of crimes.” (Id. at p. 487.)
 6
 7                As in Kane, Boelkes is not receiving double punishment for the single
           act of inflicting great bodily injury. Rather, Boelkes’s infliction of great
 8
           bodily injury “was punished once as an enhancement under (section 12022.7,
 9         subdivision (a))” and was further “used to define the present offense as a
           ‘serious felony’ in order to impose an additional punishment for the prior
10
           conviction.” (Kane, supra, 165 Cal.App.3d at p. 487.)
11
                 Accordingly, we conclude that the trial court did not err in imposing
12
           both a great bodily injury enhancement pursuant to section 12022.7,
13         subdivision (a) and a serious felony enhancement pursuant to section 667,
           subdivision (a)(1).
14
15   (Lodgment No. 9, People v. Boelkes, No. D067993, slip op. at 14-17.)
16         Respondent contends this claim does not present a federal question because it alleges
17   only an error of state sentencing law. However, a federal due process violation can arise
18   from a state law ruling that is arbitrary or capricious. Richmond v. Lewis, 506 U.S. 40, 50
19   (1992) (holding that a state court’s application of state law does not rise to the level of a
20   federal due process violation unless it was so arbitrary or capricious as to constitute an
21   independent due process violation). “The issue for us, always, is whether the state
22   proceedings satisfied due process; the presence or absence of a state law violation is largely
23   beside the point.” Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991) (“While
24   adherence to state evidentiary rules suggests that the trial was conducted in a procedurally
25   fair manner, it is certainly possible to have a fair trial even when state standards are
26   violated; conversely, state procedural and evidentiary rules may countenance processes that
27   do not comport with fundamental fairness.”) In addition, the Double Jeopardy Clause of
28   the Fifth Amendment, as applicable to the states through the Fourteenth Amendment,

                                                   23
                                                                                 17cv1905-DMS (BGS)
 1   “protects against multiple punishments for the same offense.” Brown v. Ohio, 432 U.S.
 2   161, 165 (1977).
 3         Petitioner was sentenced to the low term of two years on count one, assault by means
 4   of force likely to produce great bodily injury, based on a determination by the trial judge
 5   that his actions involved a short attack with two punches, no weapons and no permanent
 6   injury to the victim. (RT 479-81.) The two-year term was doubled as a result of a prior
 7   strike conviction for burglary in 2001, which the trial judge refused to dismiss after finding
 8   Petitioner fell within the spirit of California’s three strikes law. (Id.) The sentence on
 9   count one was enhanced three years based on the jury finding that he personally inflicted
10   great bodily injury on the victim within the meaning of California Penal Code § 12022.7(a),
11   and a consecutive five-year term was added pursuant to California’s three strikes law due
12   to the prior burglary strike. (RT 481-82.)
13         The doubling of the two-year term on count one and the imposition of the five-year
14   enhancement were based on Petitioner’s recidivism, and therefore do not implicate the
15   Double Jeopardy Clause. See Witte v. United States, 515 U.S. 389, 400 (1995) (“In
16   repeatedly upholding such recidivism statutes, we have rejected double jeopardy
17   challenges because the enhanced punishment imposed for the later offense ‘is not to be
18   viewed as either a new jeopardy or additional penalty for the earlier crimes,’ but instead as
19   ‘a stiffened penalty for the latest crime, which is considered to be an aggravated offense
20   because a repetitive one.’”), quoting Gyger v. Burke, 334 U.S. 728, 732 (1948). The three-
21   year enhancement on count one was imposed because the jury found he inflicted great
22   bodily injury on the victim, which is distinct from the guilty verdict on count one which
23   was based on their finding that he used force likely to inflict great bodily injury when he
24   assaulted the victim.
25         Thus, the state court correctly found that Petitioner was not sentenced twice for the
26   same act. Rather, he received two years for assaulting the victim with force likely to inflict
27   great bodily injury, three years for inflicting great bodily injury on the victim, and seven
28   years due to his recidivism, which doubled the two-year term for the assault and added a

                                                   24
                                                                                 17cv1905-DMS (BGS)
 1   five-year enhancement. The state court determination that his sentence was not enhanced
 2   twice for the same act is supported by the record and is not arbitrary or capricious. See
 3   Oxborrow v. Eikenberry, 877 F.2d 1395, 1399 (9th Cir. 1989) (holding that a federal
 4   habeas court must defer to the state court’s construction of its own law unless it is
 5   “untenable or amounts to a subterfuge to avoid federal review of a constitutional
 6   violation.”)
 7         The Court finds that to the extent the state court adjudicated the federal aspects of
 8   claim two (due process and double jeopardy), the adjudication is neither contrary to, nor
 9   an unreasonable application of, clearly established federal law, nor based on an
10   unreasonable determination of the facts. To the extent the state court did not adjudicate
11   the federal aspects of claim two because they were not presented in state court, the Court
12   recommends denying habeas relief as to the federal aspects of claim two under de novo
13   review.2 See Berghuis v. Thompkins, 560 U.S. 370, 390 (2010) (holding that a federal
14   habeas court may deny a claim under de novo review irrespective of whether it was
15   adjudicated in state court “because a habeas petitioner will not be entitled to a writ of
16   habeas corpus if his or her claim is rejected on de novo review.”)
17         D.       Claim Three
18         Petitioner alleges in claim three that he was prejudiced by the trial court’s failure to
19   provide an adequate response to the jury’s request for clarification of the meaning of “great
20
21   2
        Petitioner did not present claim two to the California Supreme Court as a federal claim
     (see Lodgment No. 7 at 24-27), and it is only presented as a federal claim here under a
22
     liberal reading of the Second Amended Petition. See Zichko v. Idaho, 247 F.3d 1015, 1020
23   (9th Cir. 2001) (holding that liberal construction of pro se prisoner habeas petitions is
     especially important with regard to which claims are presented). Although Petitioner has
24
     failed to exhaust state court remedies as to a federal claim, see Granberry v. Greer, 481
25   U.S. 129, 133-34 (1987) (holding that a California state prisoner exhausts state judicial
     remedies by presenting the California Supreme Court with a fair opportunity to rule on the
26
     merits of every issue raised in his or her federal habeas petition), the Court has authority to
27   deny such a clearly meritless unexhausted claim on the merits. See 28 U.S.C. § 2254(b)(2)
     (“An application for a writ of habeas corpus may be denied on the merits, notwithstanding
28
     the failure of the applicant to exhaust the remedies available in the courts of the State.”)

                                                   25
                                                                                  17cv1905-DMS (BGS)
 1   bodily injury.” (ECF No. 12 at 7.) Petitioner also alleged in his original federal Petition
 2   (ECF No. 1 at 6), and in his First Amended Petition (ECF No. 10 at 6), but not in the
 3   Second Amended Petition (ECF No. 12 at 7), that he received ineffective assistance of
 4   counsel because defense counsel was deficient in failing to seek a more detailed definition
 5   of great bodily injury. The failure to include the ineffective assistance of counsel aspect of
 6   claim three in the Second Amended Petition would ordinarily constitute a waiver of the
 7   claim. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012). However,
 8   Respondent has answered the Second Amended Petition as if it included the ineffective
 9   assistance of counsel aspect of claim three. (ECF No. 15 at 3; ECF No. 15-1 at 21-27.)
10         Because the Court would grant Petitioner leave to amend the Second Amended
11   Petition to cure this oversight if he requested to do so, and because Respondent has
12   answered the Second Amended Petition as if it raised the ineffective assistance of counsel
13   aspect of claim three and would not be prejudiced by reaching the merits of the claim, the
14   Court will treat the Second Amended Petition as it if had reasserted this aspect of claim
15   three in the same manner it was presented in the first two iterations of the federal petition,
16   without requiring Petitioner to formally amend his Second Amended Petition. See Howey
17   v. United States, 481 F.2d 1187, 1190 (9th Cir. 1973) (“The Supreme Court has instructed
18   the lower federal courts to heed carefully the command of Rule 15(a) [of the Federal Rules
19   of Civil Procedure] by freely granting leave to amend when justice so requires. . . . [u]nless
20   undue prejudice to the opposing party will result, . . . [as] [t]he purpose of pleadings is to
21   facilitate a proper decision on the merits, and not to erect formal and burdensome
22   impediments in the litigation process.”) (internal citations and quotation marks omitted).
23         Respondent answers that the aspect of claim three alleging the trial judge gave an
24   inadequate response to the jury’s question is procedurally defaulted in this Court due to its
25   forfeiture in state court arising from defense counsel’s acquiescence in the trial judge’s
26   answer. (ECF No. 15-1 at 21-24.) Respondent argues that the ineffective assistance of
27   counsel aspect of the claim fails because the state court adjudication, on the basis that
28   Petitioner did not rebut the presumption that defense counsel may have had a tactical reason

                                                   26
                                                                                 17cv1905-DMS (BGS)
 1   for not wanting the jury to be given a more detailed response, is neither contrary to, nor an
 2   unreasonable application of, clearly established federal law, and is not based on an
 3   unreasonable determination of the facts. (Id. at 24-27.)
 4         Petitioner presented claim three to the state supreme court in a petition for review
 5   which was summarily denied without a statement of reasoning, and to the appellate court
 6   which denied it in a written opinion. (Lodgment Nos. 3-9.) The Court will apply the
 7   provisions of 28 U.S.C. § 2254(d) to the last reasoned state court opinion addressing the
 8   claim, the appellate court opinion on direct review, which states:
 9                Boelkes claims that the trial court failed to provide an adequate
           response to a jury question requesting clarification of the meaning of the term
10
           “great bodily injury.” Boelkes further contends that defense counsel provided
11         ineffective assistance in acquiescing to the court’s proposed response to the
           jury’s question.
12
13                1. Factual and procedural background
14
                 The trial court instructed the jury pursuant to a modified version of
15         CALCRIM No. 3160 concerning the meaning of the term “great bodily
           injury” as follows:
16
17                      “Great bodily injury means significant or substantial
                        physical injury. It is an injury that is greater than minor or
18
                        moderate harm.”
19
                  During deliberations, the jury sent the court a handwritten note that
20
           stated in relevant part:
21
                        “Can we get clarification on the findings? Specifically:
22
23                      “(¶) . . . (¶)
24
                        “2. Better clarification on what GBI means → what
25                      constitutes greater vs moderate harm(?)”
26
                 After receiving the note, the trial court held a hearing outside the
27         presence of the jury with the prosecutor and defense counsel during which the
           following colloquy occurred:
28

                                                  27
                                                                                 17cv1905-DMS (BGS)
 1                “The Court: . . . (¶) We have received a question or a jury
                  note. . . . Have both of you had an opportunity to read the
 2
                  note?
 3
                  “(Defense counsel): Yes, your honor.
 4
 5                “(The prosecutor): Yes.
 6
                  “The Court: The court did draft a proposed response.
 7                Have you both had an opportunity to see the drafted
                  proposed response?
 8
 9                “(The prosecutor): Yes.
10
                  “(Defense counsel): Yes.
11
                  “The Court: Comments from either of you?
12
13                “(Defense counsel): I think I am fine with the response. I
                  think it answers the question. I think it’s fine.
14
15                “(The prosecutor): I believe I am too, your honor. I just
                  wanted to check something.
16
17                “The Court: All right.
18
                  “(The prosecutor): I am satisfied. Thank you.
19
                  “The Court: Then what we will do is send the response
20
                  back to the jurors and wait until we hear back from them.”
21
            After this discussion, the court provided the following response to the
22
     jury’s question:
23
                  “As to your request for clarification on what constitutes
24
                  Great Bodily Injury and greater versus moderate harm, the
25                Court refers you to Instruction 200 (Duties of Judge and
                  Jury), which states, ‘Some words or phrases used during
26
                  this trial have legal meanings that are different from their
27                meanings in everyday use. These words and phrases will
                  be specifically defined in these instructions. Please be
28
                  sure to listen carefully and follow the definitions that I

                                            28
                                                                          17cv1905-DMS (BGS)
 1                give you. Words and phrases not specifically defined in
                  these instruction(s) are to be applied using their ordinary,
 2
                  everyday meanings.’
 3
                  “The court cannot further define these phrases or words
 4
                  for you. As always you must consider Instruction 200 in
 5                its entirety and consider all the instructions together.”
 6
           2. Governing law
 7
                  a. Forfeiture of a contention that a trial court’s response to a
 8
                     jury’s question should be modified or clarified
 9
             It is well established that “‘(w)hen the trial court responds to a question
10
     from a deliberating jury with a generally correct and pertinent statement of the
11   law, a party who believes the court’s response should be modified or clarified
     must make a contemporaneous request to that effect; failure to object to the
12
     trial court’s wording or to request clarification results in forfeiture of the claim
13   on appeal.’” (People v. Boyce (2014) 59 Cal.4th 672, 699 (Boyce), quoting
     People v. Dykes (2009) 46 Cal.4th 731, 802 (citing numerous cases).)
14
15                b. Ineffective assistance of counsel
16
            To establish a claim of ineffective assistance of counsel, the defendant
17   must show that counsel’s performance was deficient in that it “fell below an
     objective standard of reasonableness,” evaluated “under prevailing
18
     professional norms.” (Strickland v. Washington (1984) 466 U.S. 668, 688;
19   accord, People v. Ledesma (1987) 43 Cal.3d 171, 216.) “When examining an
     ineffective assistance claim, a reviewing court defers to counsel’s reasonable
20
     tactical decisions, and there is a presumption counsel acted within the wide
21   range of reasonable professional assistance.” (People v. Mai (2013) 57
     Cal.4th 986, 1009.) Thus, “(w)hen the record on direct appeal sheds no light
22
     on why counsel failed to act in the manner challenged, defendant must show
23   that there was ‘“‘no conceivable tactical purpose’” for counsel’s act or
     omission.’” (People v. Centeno (2014) 60 Cal.4th 659, 675 (Centeno).)
24
25         3. Application
26
            Boelkes contends that the trial court’s response to the jury’s question
27   did not provide “adequate guidance” and that “additional information could
     have been provided.” However, Boelkes does not dispute that the trial court
28
     reiterated “‘technically correct’ definitions.” Nor does Boelkes dispute that

                                              29
                                                                             17cv1905-DMS (BGS)
 1         defense counsel “acquiesce(d) to the trial court’s response.” Under these
           circumstances, Boelkes’s claim is forfeited. (See Boyce, supra, 59 Cal.4th at
 2
           p. 699.)
 3
                  With respect to his ineffective assistance of counsel claim, Boelkes
 4
           cannot meet the high burden of establishing that there was “‘“‘no conceivable
 5         tactical purpose’”’” (Centeno, supra, 60 Cal.4th at p. 675), for defense
           counsel’s acquiescence to the trial court’s proposed response to the jury’s
 6
           question. As discussed above, Boelkes does not dispute that the trial court’s
 7         response to the jury’s question was legally correct. Further, if defense counsel
           had sought a more “complete explanation” of the meaning of the term “great
 8
           bodily injury,” counsel risked having the court elaborate on the meaning of
 9         the term in a manner that was unfavorable to Boelkes.
10
                  Accordingly, we conclude that Boelkes forfeited his claim that the trial
11         court failed to provide an adequate response to a jury question requesting
           clarification of the meaning of the term “great bodily injury” and he has not
12
           established that defense counsel provided ineffective assistance in
13         acquiescing to the court’s proposed response.
14   (Lodgment No. 9, People v. Boelkes, No. D067993, slip op. at 10-14.)
15         1. Failure to Properly Instruct the Jury
16            a. procedural default
17         Respondent contends the failure to properly instruct the jury aspect of claim three is
18   procedurally defaulted because it was forfeited in state court under the contemporaneous
19   objection rule due to defense counsel’s acquiescence in the trial judge’s answer. (ECF No.
20   15-1 at 24.) Petitioner argued in state court that California Penal Code § 1138 required the
21   trial judge to adequately respond to the jury inquiry, and any forfeiture should be excused
22   because defense counsel had a duty to point out the inadequacy of the answer and request
23   further instruction.3 (Lodgment No. 3 at 30-35; Lodgment No. 5 at 22-23.)
24
25   3
        California Penal Code § 1138 provides: “After the jury have retired for deliberation, if
     there be any disagreement between them as to the testimony, or if they desire to be
26
     informed on any point of law arising in the case, they must require the officer to conduct
27   them into court. Upon being brought into court, the information required must be given in
     the presence of, or after notice to, the prosecuting attorney, and the defendant or his
28
     counsel, or after they have been called.”

                                                  30
                                                                                17cv1905-DMS (BGS)
 1         When a state court rejects a federal claim for a violation of a state procedural rule
 2   which is adequate to support the judgment and independent of federal law, a claim is
 3   procedurally defaulted in federal court. Coleman v. Thompson, 501 U.S. 722, 729-30
 4   (1991). A state procedural rule is “independent” if it is not interwoven with federal law.
 5   LaCrosse v. Kernan, 244 F.3d 702, 704 (9th Cir. 2001). A state procedural rule is
 6   “adequate” if it is “clear, consistently applied, and well-established” at the time of the
 7   default. Calderon v. United States District Court, 96 F.3d 1126, 1129 (9th Cir. 1996). The
 8   Court may reach the merits of a procedurally defaulted claim if the petitioner shows cause
 9   for the default and prejudice as a result, or shows that the failure to review the claim would
10   result in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750.
11         Respondent has the initial burden of pleading the existence of an independent and
12   adequate state procedural ground. Bennett v. Mueller, 322 F.3d 573, 586 (9th Cir. 2003).
13   The appellate court found this aspect of claim three forfeited because Petitioner did not
14   dispute that the trial court gave a correct definition or that his counsel acquiesced to that
15   response, citing Boyce, 59 Cal.4th at 699 (“When the trial court responds to a question
16   from a deliberating jury with a generally correct and pertinent statement of the law, a party
17   who believes the court’s response should be modified or clarified must make a
18   contemporaneous request to that effect; failure to object to the trial court’s wording or to
19   request clarification results in forfeiture of the claim on appeal.”)
20         Respondent has satisfied the initial burden, and the burden has shifted to Petitioner
21   to show the procedural bar is not adequate and independent. Bennett, 322 F.3d at 586.
22   Petitioner has made no such showing, nor has he attempted to do so, and the Court finds
23   this aspect of claim three procedurally defaulted.
24         Petitioner may overcome the default by showing it was due to ineffective assistance
25   of counsel. See Murray v. Carrier, 477 U.S. 478, 488 (1986) (“[I]f the procedural default
26   is the result of ineffective assistance of counsel, the Sixth Amendment itself requires that
27   responsibility for the default be imputed to the State.”); Edwards v. Carpenter, 529 U.S.
28   446, 451-52 (2000) (“Although we have not identified with precision exactly what

                                                   31
                                                                                 17cv1905-DMS (BGS)
 1   constitutes ‘cause’ to excuse a procedural default, we have acknowledged that in certain
 2   circumstances counsel’s ineffectiveness in failing properly to preserve the claim for review
 3   in state court will suffice. Not just any deficiency in counsel’s performance will do,
 4   however; the assistance must have been so ineffective as to violate the Federal
 5   Constitution.”) (citation omitted) (emphasis added). As set forth below, Petitioner has not
 6   shown he received constitutionally ineffective assistance of counsel. Accordingly, he has
 7   not established a basis for excusing the default, and the Court recommends denying habeas
 8   relief as to the failure to properly instruct the jury aspect of claim three on the basis it is
 9   procedurally defaulted.
10                b. merits
11         Even assuming Petitioner could overcome the procedural default of the failure to
12   properly instruct the jury aspect of claim three, the Court recommends denying habeas
13   relief on the merits of the claim. To merit habeas relief on an instructional error, Petitioner
14   must show the error “so infected the entire trial that the resulting conviction violates due
15   process.” Henderson v. Kibbe, 431 U.S. 145, 154 (1977), quoting Cupp v. Naughten, 414
16   U.S. 141, 147 (1973). Even if the trial court’s instructional error violated due process,
17   habeas relief would not be available unless the error had a “substantial and injurious effect
18   or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637
19   (1993); California v. Roy, 519 U.S. 2, 5 (1996).
20         Petitioner argues that the jury might not have found that he inflicted great bodily
21   injury or used force of the type likely to inflict great bodily injury if they had been
22   instructed differently on the meaning of great bodily injury. He argues that although the
23   jury asked for clarification of the meaning of “moderate” and “minor” injury, they were
24   only told that “great bodily injury” was more than either of those. He argued in state court
25   that the jury could have been instructed that great bodily injury is the equivalent of serious
26   bodily injury. (Lodgment No. 3 at 37, citing People v. Wade, 204 Cal.App.4th 1142, 1150
27   (2012) (holding that “serious bodily injury” is “essentially equivalent” to “great bodily
28   injury.”))

                                                   32
                                                                                  17cv1905-DMS (BGS)
 1         The trial judge answered the jury’s question by referring them to their instructions.
 2   The jury was instructed with CALCRIM No. 3160, which provides a “full and complete”
 3   definition of great bodily injury. People v. Beardslee, 53 Cal.3d 68, 97 (1991). That
 4   instruction, as given here, stated in relevant part: “Great bodily injury means significant or
 5   substantial physical injury. It is an injury that is greater than minor or moderate harm.”
 6   (RT 361.) With respect to count two, battery causing serious bodily injury, the jury was
 7   instructed that: “A serious bodily injury means a serious impairment of physical condition.
 8   Such an injury may include, but is not limited to, loss of consciousness, concussion, bone
 9   fracture, protracted loss or impairment of function of any bodily members or organ, a
10   wound requiring extensive suturing, and serious disfigurement.” (RT 364.)
11         Petitioner argues the victim did not suffer serious bodily injury under either
12   definition because his five stitches were not extensive and the evidence was equivocal
13   regarding his loss of consciousness. However, the jury found Petitioner had caused serious
14   bodily injury to the victim when they found him guilty on count two, battery with serious
15   bodily injury. Petitioner has not shown how instructing them that great bodily is equivalent
16   to serious bodily injury would have assisted his defense. Although defense counsel could
17   have requested definitions from caselaw, the state appellate court indicted those definitions
18   included “significant or substantial injury” which could be applied by the use of hands
19   alone and included loss of consciousness, which did not require a showing of “[p]ermanent
20   or protracted impairment, disfigurement, or loss of function.” (Lodgment No. 9, People v.
21   Boelkes, No. D067993, slip op. at 5.) Thus, although Petitioner argues that the jury was
22   asking for assistance on where to draw the line between minor, moderate, serious and great
23   bodily injury, he has not shown they were incorrectly instructed, and has not identified any
24   further instruction which would have benefitted his defense. Accordingly, he has not
25   identified an instructional error at all, much less one which “so infected the entire trial that
26   the resulting conviction violates due process.” Kibbe, 431 U.S. at 154.
27         Furthermore, the alleged instruction error was clearly harmless. Had the jury been
28   given a more detailed instruction on the meaning on great bodily injury it would have

                                                    33
                                                                                   17cv1905-DMS (BGS)
 1   necessarily included the legal elements discussed above, including its equivalence to
 2   serious bodily injury which the jury found had been met as to count two. As discussed in
 3   claim one, sufficient evidence was presented at trial to support a finding a great bodily
 4   injury, specifically, the victim’s loss of consciousness, the five stitches needed to close the
 5   cut above his left eye, the lengthy painful recovery process, the months-long loss of the use
 6   of his left eye, and the cyst that developed and had to be drained. The jury was instructed
 7   that minor or moderate injuries were to be given their “ordinary, everyday meanings,” and
 8   were instructed that: “A serious bodily injury means a serious impairment of physical
 9   condition. Such an injury may include, but is not limited to, loss of consciousness,
10   concussion, bone fracture, protracted loss or impairment of function of any bodily members
11   or organ, a wound requiring extensive suturing, and serious disfigurement.” (RT 364.)
12   The fact that the jury found the victim’s injuries satisfied the definition of “serious bodily
13   injury” precludes a finding that failing to further instruct them that great bodily injury is
14   the equivalent of serious injury, or that failing to further instruct them on the ordinary,
15   everyday meaning of minor or moderate injury, could have had a “substantial and injurious
16   effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at 637.
17         In sum, the Court finds that the instructional error aspect of claim three is
18   procedurally defaulted. To the extent Petitioner could overcome the default, the Court
19   finds the alleged instructional error did not rise to the level of a federal constitutional
20   violation, and even if it did, any error is harmless.
21         2. Ineffective Assistance of Counsel
22         Finally, Petitioner contends he received ineffective assistance of counsel due to the
23   failure of defense counsel to object to the answer given by the trial judge to the jury
24   question, and to suggest an alternate answer providing guidance on the meaning of great
25   bodily injury, arguing “there is simply no reasonable tactical basis for acquiescing to the
26   court’s failure to provide further guidance in defining this term.” (ECF No. 10 at 6.)
27   Respondent answers that it was objectively reasonable for the state appellate court to reject
28   this claim on the basis that a more elaborate definition of great bodily injury may have been

                                                   34
                                                                                  17cv1905-DMS (BGS)
 1   unfavorable to the defense, and therefore counsel may have had a tactical reason for
 2   acquiescing in the answer proposed by the trial judge. (ECF No. 15-1 at 24-27.)
 3         As quoted above, the last reasoned decision of the state court with respect to this
 4   aspect of claim three stated:
 5                With respect to his ineffective assistance of counsel claim, Boelkes
           cannot meet the high burden of establishing that there was “‘“‘no conceivable
 6
           tactical purpose’”’” (Centeno, supra, 60 Cal.4th at p. 675), for defense
 7         counsel’s acquiescence to the trial court’s proposed response to the jury’s
           question. As discussed above, Boelkes does not dispute that the trial court’s
 8
           response to the jury’s question was legally correct. Further, if defense counsel
 9         had sought a more “complete explanation” of the meaning of the term “great
           bodily injury,” counsel risked having the court elaborate on the meaning of
10
           the term in a manner that was unfavorable to Boelkes.
11
12   (Lodgment No. 9, People v. Boelkes, No. D067993, slip op. at 13-14.)
13         To establish constitutionally ineffective assistance of counsel, Petitioner must show
14   that his counsel’s performance was deficient, which “requires showing that counsel made
15   errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant
16   by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687 (1984). He must
17   also show counsel’s deficient performance prejudiced his defense, which requires showing
18   that “counsel’s errors were so serious as to deprive [Petitioner] of a fair trial, a trial whose
19   result is reliable.” Id. For prejudice, there need only be a reasonable probability that the
20   result of the proceeding would have been different absent the error. Id. at 694. A
21   reasonable probability is “a probability sufficient to undermine confidence in the
22   outcome.” Id.     Both deficient performance and prejudice must be established to show
23   constitutionally ineffective assistance of counsel. Id. at 697.
24         “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559
25   U.S. 356, 371 (2010). In addition, 28 U.S.C. § 2254(d) presents “a ‘difficult to meet’ and
26   ‘highly deferential standard for evaluating state-court rulings, which demands that state-
27   court decisions be given the benefit of the doubt.’” Cullen v. Pinholster, 563 U.S. 170, 181
28   (2011), quoting Richter, 562 U.S. at 102 and Woodford v. Visciotti, 537 U.S. 19, 24 (2002).

                                                    35
                                                                                   17cv1905-DMS (BGS)
 1   “Establishing that a state court’s application of Strickland was unreasonable under
 2   § 2254(d) is all the more difficult. The standards created by Strickland and § 2254(d) are
 3   both ‘highly deferential’ and when the two apply in tandem, review is ‘doubly’ so.”
 4   Richter, 562 U.S. at 105 (citations omitted).
 5         The state appellate court determination that Petitioner must overcome a strong
 6   presumption that it was a strategic choice by defense counsel to forgo asking for a more
 7   detailed explanation of the term “great bodily injury” is consistent with clearly established
 8   federal law. See Strickland, 466 U.S. at 687 (holding that the burden to “show that
 9   counsel’s performance was deficient” rests squarely on the defendant); Yarborough v.
10   Gentry, 540 U.S. 1, 5 (2003) (recognizing a strong presumption that counsel took actions
11   “for tactical reasons rather than through sheer neglect”), citing Strickland, 466 U.S. at 690
12   (holding that counsel is “strongly presumed” to make decisions in the exercise of
13   professional judgment). Petitioner’s argument that there was no reasonable tactical basis
14   for failing to request a more complete definition of great bodily injury is belied by the
15   record. The jury was fully and completely instructed on the definition of great bodily
16   injury, and additional instructions would have called to their attention factors which had
17   support in the trial testimony, such as loss of consciousness, the fact that the use of hands
18   alone can inflict such injury, and that permanent impairment is not necessary. Thus, a more
19   detailed definition of great bodily injury, or the explanation that it is equivalent to serious
20   bodily injury, could have been detrimental to the defense. The decision by defense counsel
21   to acquiesce in the answer proposed by the trial judge was clearly within the “wide latitude
22   counsel must have in making tactical decisions.” Strickland, 466 U.S. at 689 (“There are
23   countless ways to provide effective assistance in any given case. Even the best criminal
24   defense attorneys would not defend a particular client in the same way.”) The state court
25   finding that Petitioner did not overcome the presumption that counsel made a tactical
26   decision to acquiesce in the answer drafted by the trial judge is objectively reasonable.
27         Even assuming Petitioner could show it was objectively unreasonable for the state
28   court to find defense counsel’s performance was not deficient, he must still establish

                                                     36
                                                                                  17cv1905-DMS (BGS)
 1   prejudice to be entitled to federal habeas relief. See Id. at 687 (holding that both deficient
 2   performance and prejudice are required to establish constitutionally ineffective assistance
 3   of counsel); Fry, 551 U.S. at 119-22 (holding that section 2254(d) is a threshold
 4   requirement, and even if it is satisfied, or does not apply, a petitioner must still show a
 5   federal constitutional violation occurred to obtain federal habeas relief). Because the state
 6   court did not address the prejudice prong, to the extent this Court needs to address it a de
 7   novo review of the prong is required. Porter v. McCollum, 558 U.S. 30, 39 (2009).
 8         To establish prejudice, Petitioner must show “a probability sufficient to undermine
 9   confidence in the outcome” as a result of defense counsel’s failure to request a different
10   answer to the jury’s question. Strickland, 466 U.S. at 687. As discussed above, the only
11   alternative to the trial judge’s answer Petitioner has suggested was to instruct the jury that
12   great bodily injury and serious bodily injury are essentially equivalent. But because the
13   jury found he had inflicted serious bodily injury in finding him guilty on count two, there
14   is no reasonable probability they would have made different findings on count one and its
15   enhancement had they been so instructed. Because the jury was fully and completely
16   instructed on the meaning of great bodily injury, and any further instruction would have
17   merely highlighted aspects of the definition of great bodily injury which were supported
18   by the trial testimony, such as the victim’s loss of consciousness, Petitioner has not shown
19   he was prejudiced by his counsel’s acquiescence in the answer to the jury’s question.
20         The Court recommends denying habeas relief as to the ineffective assistance of
21   counsel aspect of claim three on the basis that the state court adjudication is neither contrary
22   to, nor an unreasonable application of, clearly established federal law, and is not based on
23   an unreasonable determination of the facts. Even to the extent Petitioner could satisfy that
24   threshold requirement, the Court finds the claim fails for lack of prejudice under a de novo
25   review.
26         E. Appointment of Counsel
27         Petitioner filed a motion to appoint counsel which the Court denied without
28   prejudice. (ECF Nos. 18, 20.) The Court has now determined that Petitioner’s allegations,

                                                    37
                                                                                   17cv1905-DMS (BGS)
 1   liberally construed, do not warrant relief even if true. Where, as here, “the issues involved
 2   can be properly resolved on the basis of the state court record, a district court does not
 3   abuse its discretion in denying a request for court-appointed counsel.” Hoggard v. Purkett,
 4   29 F.3d 469, 471 (8th Cir. 1994); see also LaMere v. Risley, 827 F.2d 622, 626 (9th Cir.
 5   1987) (finding appointment of counsel unnecessary where petitioner’s “district court
 6   pleadings illustrate to us that he had a good understanding of the issues and the ability to
 7   present forcefully and coherently his contentions.”) The Court finds that the interests of
 8   justice do not warrant the appointment of counsel in this case.
 9   V.    CONCLUSION
10         For the foregoing reasons, IT IS HEREBY RECOMMENDED that the Court issue
11   an Order: (1) approving and adopting this Report and Recommendation, and (2) directing
12   Judgment be entered denying the Second Amended Petition for a Writ of Habeas Corpus.
13         IT IS ORDERED that no later than May 27, 2019, any party to this action may file
14   written objections with the Court and serve a copy on all parties. The document should be
15   captioned “Objections to Report and Recommendation.”
16         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
17   the Court and served on all parties no later than June 10, 2019. The parties are advised
18   that failure to file objections within the specified time may waive the right to raise those
19   objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
20   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
21   Dated: April 25, 2019
22
23
24
25
26
27
28

                                                  38
                                                                                17cv1905-DMS (BGS)
